                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

  UNITED STATES OF AMERICA,
                                                    CR 16-15-M-DLC
                         Plaintiff,

  vs.                                                ORDER

  STEVE ALAN BRITTNER,

                         Defendant.

         Defendant Steve Alan Brittner filed a Motion to Reduce Sentence Pursuant

to 18 U.S.C. § 3582(C)(I )(A)(i) based on the "extraordinary and compelling"

reason that he has terminal brain cancer.    (Doc. 79.)   The United States opposes

the Motion.     (Doc. 82.)   For the reasons explained below, the Court grants the

Motion.

                                      BACKGROUND

         On September 13, 2016 the Court sentenced Brittner to 48 months in prison

after he plead guilty to distribution ofmethamphetamine in violation of21 U.S.C.

§ 846.     (Doc. 65.)   In January 2018, doctors diagnosed Brittner with a malignant

brain tumor, and he underwent surgery in March 2018.       (Doc. 80 at 4.)   Brittner

subsequently applied for compassionate release from the Bureau of Prisons (BOP)

pursuant to 18 U.S.C. § 3583(c)(I)(A) and was denied.      (Doc. 83 at 1- 2.)   In the


                                         -1 -
memorandum that accompanied his denial, the Assistant Director of the BOP

indicated that his post-surgery cranial imagery did not reveal evidence of "tumor

recurrence or progression."         (Id. at 1.)   The memo also indicated that Brittner

had a life expectancy that exceeded his remaining term of incarceration.             (Id.)

       In October 2018, Brittner was evaluated by his oncologist for fatigue and

weakness.     (Id. at 4.)     His prognosis at the time was "poor."     (Id.)   In

November 2018, Brittner was evaluated again for weakness, fatigue, and

worsening memory.           (Id. at 6.)   His prognosis was still "poor" and his oncologist

discussed the possibility of hospice care.         (Id.)

       In December, the President signed the First Step Act into law.           (Doc. 80 at

2.)   As modified, 18 U.S.C. § 3582(c)(l)(A)(i) allows a sentencing court to

modify a sentence when "extraordinary and compelling reasons warrant such a

reduction."    The United States Sentencing Guidelines provide that a terminal

illness is one such "extraordinary and compelling" reason.          U. S. Sentencing

Guidelines Manual§ IBI.13 cmt. l(A) (2018).

                                           DISCUSSION

       This Court's duty is to impose a sentence that is "sufficient but not greater

than necessary."     18 U.S.C. § 3553(a).         This Court may reduce a term of

imprisonment where "extraordinary and compelling" circumstances render a

Court's previous sentence greater than necessary.          See 18 U.S.C. § 3582(c)(l)(A).
                                        -2-
In order to do so, an inmate must first exhaust his or her administrative remedies,

and further demonstrate that he or she "is not a danger to the safety of any person

or to the community," and that a reduced sentence "is consistent with the policy

statement."     Id.

        The Sentencing Commission promulgated a policy statement that sets out

the criteria for finding an "extraordinary and compelling" reason.      U.S.

Sentencing Manual § 1B 1.13 (2018).       One such circumstance occurs when the

"defendant is suffering from a terminal illness (i.e., a serious and advanced illness

with an end of life trajectory).   A specific prognosis of life expectancy (i.e., a

probability of death within a specific time period) is not required."    Id. at§

lBI.13 cmt. l(A) (2018).

        As a preliminary matter, the Court finds that jurisdiction is proper because

Brittner has exhausted his administrative remedies.     He applied for compassionate

release and was denied first in late August 2018, and again at the end of October

2018.    This constitutes a "final administrative decision."   28 C.F.R. § 571.63(d).

        Brittner asks this Court to reduce his term of imprisonment because he has

served three quarters of his incarceration, he has terminal brain cancer and would

like to benefit from end-of-life care near his family, and he is not a danger to the

community.       (Doc. 80 at 3, 5- 7.)

        The Government argues that this Court should not reduce Brittner's sentence
                                          - 3-
because "he cannot show that he has a terminal illness, as defined under the

guidelines, nor can he show that his ability of self-care has been substantially

diminished."   (Doc. 81 at 2.)   The Government believes that Brittner does not

have a "terminal illness" within the meaning of the guidelines because his medical

records "do not indicate that the tumor has metastasized."    (Id. at 5.)

      The Government's argument is premised on a misreading of the statute.

Brittner does not need to show that his tumor has metastasized for his condition to

be "terminal." The guidelines provide a number of examples of medical

conditions that would meet the standard for a "terminal illness."    A "metastatic

solid-tumor cancer" is merely one.    Others include "amyotrophic lateral sclerosis,

end-stage organ disease, and advanced dementia."      U.S. Guidelines Manual§

1B1.13 cmt. l(A) (2018).     These examples are by no means an exhaustive list of

medical conditions that could be characterized as "terminal." See, e.g., Federal

Land Bank ofSt. Paul v. Bismarck Lumber Co., 314 U.S. 95, 100 (1941) ("the term

'including' is not one of all-embracing definition, but connotes simply an

illustrative application of the general principle"); United States v. Philip Morris

USA Inc., 566 F.3d 105, 1115 (D.C. Cir. 2009) (explaining that including indicates

a nonexhaustive list). The question is whether Brittner's condition is similar

enough to the enumerated examples to fall within the guideline's definition.

      Brittner was diagnosed with a brain tumor in January 2018, when he
                                       -4-
presented with a new-onset seizure.      Brittner' s course of treatment at FMC Butler

included craniotomy and resection of a 7 .9 cm. tumor in March 2018 followed by

chemotherapy and radiation.       The post-surgical pathology identified the

Defendant's tumor as a WHO Grade III left temporal anaplastic astrocytoma with

IDH wild type and no 1p/ 19q co-deletion.        (Doc. 83 at 1.)

         In 1993, the World Health Organization (WHO) adopted a classification

system based on the assumption that each type of brain tumor results from a

specific cell type.    Astrocytomas are graded according to the degree of their

abnormality, with the most common grading system on a scale of I to IV.        WHO

grade III anaplastic astrocytomas are now each divided into !DH-mutant or IDH-

wildtype.     Am. Brain Tumor Ass' n, Glioblastoma and Malignant Astrocytoma 5

(2017).     The Defendant' s diagnosis indicates he suffers from an IDH-wildtype

tumor, without mutant IDH.       Grade III astrocytomas without mutant IDH are

considered "pre-glioblastomas", having a poorer prognosis than IDH mutant

tumors.     Id.   Furthermore, high-grade astrocytomas can be aggressive tumors,

which, over time, usually recur, and when they do, may recur as a higher grade

tumor.    Id. at 17.

      According to the BOP, as of August 22, 2018, Brittner's life expectancy was

"likely to exceed 18 months."     (Doc. 83 at 1.)    Prognosis, which is reported in

terms of median overall survival, can be variable.      According to the American
                                          - 5-
Brain Tumor Association, median overall survival for adults with an anaplastic

astrocytoma is about two to three years.     Am. Brain Tumor Ass'n, supra at 19.

However, the literature indicates that the Defendant's specific tumor carries with it

a much shorter median overall survival of 1.0 to 1.3 years, Louis Burt Nabors M.D.

et al., NCCN Guidelines Insights: Central Nervous System Cancers, 15 J. of the

Nat' 1 Comprehensive Cancer Network 11 (Version 1.2017), or 12 months, Natsuki

Hattori et al., World Health Organization Grade 1-111 Astrocytomas Consist of

Genetically Distinct Tumor Lineages, 107 Cancer Sci 8, 1161 (2016).

       Of importance, the treatment options available to Brittner have been

exhausted.    According to the last treatment note available to the Court, dated

November 15, 2018, Brittner reported to his treating physician with subjective

complaints of fatigue, worsening memory and intermittent weakness.        (Doc. 83 at

6.)   The plan on that date was to hold, or discontinue further therapy, and it was

recommended to Brittner that he consider comfort measures, specifically hospice,

which his treating oncologist "considered very reasonable due to worsening

performance status."    (Id.)

       It is clear from the nature of his disease and his worsening condition as

documented above, that Brittner's prognosis is grim, his disease is terminal, and

the length of his life can be measured most likely in weeks, as opposed to months.

       Second, the Government argues that Brittner cannot show an "extraordinary
                                           - 6-
and compelling" circumstance because his medical records do not indicate an

inability to care for himself.        In finding this necessary, the Government reads a

conjunctive requirement into the guideline comment where none occurs.                       The

statute provides that "extraordinary and compelling" reasons exist "under any of

the circumstances set for below."           U.S. Sentencing Guidelines Manual§ 1B1.13

cmt. 1 (2018) (emphasis added).             A "[m ]edical [c ]ondition" is one example of an

"extraordinary or compelling" circumstance when a defendant satisfies either

subsection (i) or subsection (ii), but he or she need not satisfy both. 1 That Brittner

failed to show under subsection (ii) that he is suffering from some set of symptoms



       1
           The precise language provides:

(1) Extraordinary and Compelling Reasons. Provided the defendant meets the requirements of
subdivision (2), extraordinary and compelling reasons exist under any of the circumstances set
forth below.

       (A) Medical Condition of the Defendant

            (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
            illness with an end oflife trajectory). A specific prognosis of life expectancy (i.e., a
            probability of death within a specific time period) is not required. Examples include
            metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
            disease, and advanced dementia.

             (ii) The defendant is
                  (I)    suffering from a serious physical or medical condition,
                  (II)   suffering from a serious functional or cognitive impairment, or
                  (III) experiencing deteriorating physical or mental health because of the aging
                         process,
           that substantially diminishes the ability of the defendant to provide self-care within the
           environment of a correctional facility and from which he or she is not expected to
           recover.
                                                 -7-
''that substantially diminished [his] ability" to care for himself is irrelevant, as is

each of the other criteria listed in that subsection, so long as he can show that he

has a terminal illness in satisfaction of subsection (i).   As already discussed,

Brittner's condition is terminal, making him eligible to receive a reduced sentence.

      Finally, the Court is convinced that Brittner poses no safety risk to the

community.        Brittner is in an advanced stage of cancer and is wheelchair bound.

(Doc. 80 at 6.)     He is fatigued, weak, and his memory continues to worsen.

(Doc. 80 at 4.)     When released, Brittner will be cared for in the home of his

fiancee and attended by his family members and hospice care.         His fiancee' s

home has already been inspected by the United States Probation Office and

determined to be an appropriate environment for his release.       (Doc. 80 at 6.)

Finally, Brittner will remain under the supervision of the Probation Office and

subject to the terms of his supervised release.    (Id. at 7.)

      Having concluded that Brittner's terminal illness constitutes a "extraordinary

and compelling" circumstance in accordance with the policy statement, and that he

poses no safety risk to his community, the Court concludes that a reduction is

proper under 18 U.S.C. § 3553(a).

      IT IS ORDERED that Defendant Brittner's Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i) (Doc. 79) is GRANTED.

      IT IS FURTHER ORDERED that Defendant Steve Alan Brittner, United
                                          - 8-
States Marshals number 16253-046, is RELEASED from his term of imprisonment

to his term of supervised release. The United States shall take any appropriate

steps to ensure the Bureau of Prisons executes this Order promptly and in

compliance with 18 U.S.C. § 3624(d).

      IT IS FURTHER ORDERED that the Clerk of Court shall provide a copy of

this Order to the United States Marshals Service for the District of Montana, the

United States Probation Office for the District of Montana, and the United States

Bureau of Prisons.

      DATED this J    ~t day of May, 2019.



                                          Dana L. Christensen, Chief Judge
                                          United States District Court




                                        - 9-
